FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50599

               Plaintiff - Appellee,             D.C. No. 3:10-cr-02409-JAH

  v.
                                                 MEMORANDUM *
JOHN ANTHONY GOMEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       John Anthony Gomez appeals from his guilty-plea convictions and 120-

month sentence for importation of marijuana and methamphetamine and aiding and

abetting in violation of 21 U.S.C. §§ 952 and 960 and 18 U.S.C. § 2. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Gomez’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Gomez with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief has been filed. Appellee has

filed a motion to dismiss.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      However, the judgment does not conform to the oral pronouncement at

sentencing because it includes a non-standard condition of supervised release

which the district court did not include in the oral pronouncement. Because an

unambiguous oral pronouncement of sentence controls over a written judgment,

see United States v. Hicks, 997 F.2d 594, 597 (9th Cir. 1993), we remand for the

limited purposed of correcting the clerical error. See Fed. R. Crim. P. 36.

      Counsel’s motion to withdraw is GRANTED. Appellee’s motion to dismiss

is DENIED AS MOOT.

      DISMISSED; REMANDED.




                                          2                                     10-50599